Title: To James Madison from James Monroe, 10 October 1807
From: Monroe, James
To: Madison, James



Sir,
London Octr. 10, 1807

I have the honor to transmit to you by Doctr. Bullus a copy of my correspondence with Mr Canning on the subject which was committed to my care by your letter of the 6th. July last.  You will find by it that the pressure which has been made on this Government, in obedience to the instructions contained in that letter, has terminated in a decision to send a Minister to the U States, to adjust the business there.  What the powers of that Minister will be; whether it is intended to confine them to the sole object of reparation for the special outrage, or to extend them, in case the proposed separation of that from the general topic of impressment is admitted, to the latter object, it is not in my power to state.  Mr Canning has given me no information on that head in conference, and his note is not explicit on it.  It states that the Minister who shall be sent to the United States to bring the dispute relative to the attack on the Chesapeake to a conclusion, shall not be empowered to entertain as connected with that subject any proposition respecting the search of merchant vessels.  A presumption is authorized by these terms that the Minister will have power to proceed to treat on the general topic after the special one is arranged  But it is possible that that presumption may have been raised for some other purpose or that the terms which excite it were introduced merely to convey the idea that the Mission should be confined to the special object.
In the discharge of this delicate and important trust, I thought I should be able more effectually to promote its object by opening the subject to Mr Canning in conference, than by an official note.  As the attitude taken by my government, which was evidently supported by the whole nation, was of a very impressive nature, it seemed probable from the feverish state of the public mind here in regard to us, that a tone of conciliation which should not weaken the pressure, would be more likely to succeed in obtaining the reparation desired, than in an official and peremptory demand.  Under this impression I had several conferences with Mr Canning, the substance of which in each I will endeavour to state with precision.  A knowledge of what passed in these interviews, in aid of that which is afforded by the correspondence, will enable you to form the most correct idea of the object of the proposed Mission, that present circumstances will admit of.
The first interview was on the 3d. of Septemr. as soon as it could be obtained after the receipt of your letter of July 6 which was on the 30 August.  I informed Mr Canning that as I wished the discussion in which we were about to enter to terminate amicably and favorably to both our Governments, I had asked the interview for the purpose of promoting that desirable end and by explaining to each other fully, in friendly conference, the views of our respective Governments relative to the late aggression.  I was persuaded that it would be more easy for us to arrange the business to the satisfaction of both parties, than by any other mode which we could pursue.  He expressed his sensibility to that which I had chosen, and his readiness to concur in it.  I then stated in detail, in explicit terms, the reparation which my government thought the United States entitled to and expected that they should receive, for the injury and indignity offered by the late aggression: that the men taken from the frigate should be restored to it; that the Officers who had committed the aggression should be exemplarily punished; that the practice of impressment from Merchant vessels should be suppressed; and that the reparation consisting of those several acts should be announced to our Government thro’ the medium of a special mission, a solemnity which the extraordinary nature of the aggression particularly required.  I observed that as the aggression and the principle on which it was founded had been frankly disavowed as soon as known, by his government, I was persuaded that there could be no serious objection on its part, to any of the acts which it was desired should constitute the proposed reparation: that to the first act, the restoration of the men, there could doubtless be none; as the least that could be done, after such an outrage, would be to replace the U States as far as it might be practicable, on the ground they held before the injury was received: that the punishment of the Officers followed as a necessary consequence to the disavowal of the act: that the suppression of the practice of impressment from Merchant vessels had been made indispensable by the late aggression, for reasons which were suffficiently well known to him.  I stated to him  the mode in which it was desired that the reparation should be made by a Special mission, was that which had been adopted by other powers, and by Great Britain herself for injuries less severe than the one alluded to, of which I gave him the examples furnished me in your letter of July 6th.  Mr Canning took a note of what I had stated, and made some general remarks on the whole subject, which were intended to give his view of it, on each point, but without compromitting himself in a positive manner on any one.  He said that by the proclamation of the President and the seizure and detention of some men who had landed on the coast to procure water, the government seemed to have taken redress into its own hands; he complained of the difference which he said we had made between France and England, by restoring deserters to the vessels of the former and not the latter: he insisted that the late aggression was an act which differed in all respects from the former practice; and ought not to be connected with it, as it shewed a disposition to make a particular incident in which they were in the wrong, instrumental to an accommodation in a case where his government held a different doctrine.  I urged in reply that the proclamation could not be considered as an act of hostility or retaliation for injuries, tho’ the aggression had provoked and would have justified any the strongest act of reprisal, but as a mere measure of Police which had become indispensable for the preservation of order within the limits of the U States.  I informed him that the men who had landed from the Squadron in defiance of the proclamation, and of the law on which it was founded, had been restored to it, that with respect to the other point, the difference said to be made in the case of deserters from British and French ships I was unacquainted with the fact, but was satisfied if the statement was correct that the difference was imputable to the local authorities, and not to the national government, because as the UStates were not bound by Treaty to restore deserters from the service of either nation, it was not presumable that their Government would interfere in the business.  I observed however that if such a preference had been given, there was a natural and justifiable cause for it, proceeding from the conduct of the squadrons of France and England on the coast of the U States, and on the main ocean, it being a well known fact, that the former did not maintain as a right or adopt in practice the doctrine of the latter to impress seamen from our merchant vessels.  I then discussed at length and urged with great earnestness the justice and policy of his terminating at this time all the differences which had arisen between Our Governments from this cause, by an arrangement which should suppress the practice on the part of Great Britain, and remedy the evil of which she complained.  In aid of those reasons which were applicable to the merits of the question, I urged the example given by the late Ministry in the paper of Novr. 8 presented to Mr Pinkney and myself by the British Commissioners, which had, as I thought laid the foundation of such an arrangement.  I stated that as it was stipulated by that paper, that the negotiation should be kept open for the purpose of arranging this great interest without prejudice to the rights of either party, it was fairly to be understood as the sense of both parties that our rights were to be respected ’till that arangement was concluded, whence it would follow that the same effect would be produced in practice as if it had been provided for by Treaty.  I relied on this paper and the construction which I thought it admitted, with which however the practice had since, in no degree corresponded, to shew the extent to which the former Ministry had gone in meeting the just views of our government, and thereby to prove that the present ministry, in improving that ground had nothing to apprehend from the preceding one.  Mr. Canning admitted that the view which I had taken of that paper derived much support from its contents, and the time and circumstances under which it was presented, but persisted in his desire to keep the subjects separate.  I proposed as an expedient to get rid of his objection, that we should take up and arrange both points informally, in which case, provided it was done in a manner to be obligatory, I offered to frame my note, which should demand reparation for the outrage, in general terms, so as that it should not appear by official document that the subjects had any connection in the negotiation.
I urged that unless it was intended to make no provision against impressment from Merchant vessels, I could see no objection to his meeting me on that ground, as after what had passed it was impossible to take up either subject without having the other in view, and equally so to devise any mode which should keep them more completely separate than that which I proposed.  Mr. Canning still adhered to his doctrine of having nothing to do with impressment from Merchant vessels, till the affair of the Chesapeake was disposed of, after which he professed his willingness to proceed to the other object: In this manner the Conference ended; without having produced the arrangement which I had hoped for from it.  Mr Canning’s conduct was in all other respects conciliatory.
My note to Mr Canning was founded on the result of this conference.  As it had not been in my power to come to any agreement with Mr Canning, on the great subject of impressment from merchant vessels, I considered it my duty to combine it with the affair of the chesapeake in the paper which I presented him to claim reparation for the outrage.  I thought it best however to omit the other acts of which it was desired that the reparation should consist.  It seemed probable that a specification of each circumstance, in the Note, would increase the indisposition of the Ministry to accommodate, and give it support with the Nation in a complete rejection of the demand.  I expressed myself therefore in regard to the other acts, in general, and conciliatory terms, but with all the force in my power.  The details had been communicated to Mr Canning in conference too recently to be forgotten.  Still it was just that no improper inference should be drawn from the omission of them.  To prevent it I obtained an interview of Mr Canning immediately after my note was presented, in which, after reminding him of the omission alluded to, the motives to which I presumed he could not mistake, I added that my object in asking the interview had been to repeat to him informally, what I had stated in the former one, the other acts of which my government expected that the reparation should consist.  In this interview, nothing occurred without the limit of the special object for which it had been obtained.  Mr Canning did not lead the conversation to any other topic, and I could not invite it.
Mr. Canning’s answer to my note was delayed more than a fortnight.  Having refused to treat the subjects in connection, and intimated in plain terms that if I was not authorized to separate them, it would be needless to prolong the discussion.  I thought it improper to press it.  My reply was equally explicit, so that with it, the negotiation ended.  The measure which he announced as being determined on by the King, in case I could not agree to the separation was completely the act of his government.  You will observe that it is announced in a form which precludes in a great degree, the idea of its being adopted at my suggestion as an act of reparation, and in a tone of decision which seemed equally to preclude my holding any communication with him on it.
My mission being thus brought to an end has afforded an opportunity for me to return to the U States, as I have long desired.  Nothing but the great interest I take in the welfare of my country, and my earnest desire to give all the aid in my power to the present administration in support of the pure principles of our most excellent Constitution, would have detained me here so long.  In the present state however, it is not possible, if in any it would be, for me to render any service by a longer continuance here.  As soon therefore, as I had answered Mr Canning’s Note, I communicated to him my intention to return and requested, that he would be so good as to obtain for me an audience of the King for the purpose of taking my leave of him.  This was granted on the 7th. of this Month, in which I renewed the Assurance of the sincere desire of my government to preserve the most friendly relation between the U States and Great Britain, which sentiment was reciprocated by His Majesty.  Mr Pinkney succeeds me by an arrangement with Mr Canning, which will appear in the inclosed Copy of my correspondence with him, and which I have full confidence the President will approve.  I regret that in transferring the business into his hands, I do not leave him altogether free from difficulty.  I have the honor to be &c

(signed) Jas Monroe



   not yet received


P. S.  Not being satisfied with the undefined character of the proposed Mission to the U States, and Mr Canning having communicated nothing to me on the Subject, in my interview with him on the day I was presented to the King, altho’ an opportunity was afforded for the purpose, I wrote him a note after the commencement of this letter, to make certain enquiries on that head, a copy of which note and of his answer is herewith inclosed.  You will observe that he still holds himself aloof on it.  I thought it my duty and that it comported with strict delicacy to make the enquiry, and I cannot but consider his reserve as affording cause for an unfavorable inference.  It is probable however, as the door is left open for further communication between us, the moment of my departure that he will take some other occasion to explain himself more fully on the subject  You may be assured that I will seek every favorable opportunity to obtain such explanation from him.

